MURDOCK, Justice
(concurring specially).
I concur in the main opinion. I write separately to acknowledge the argument presented by Owners Insurance Company on appeal that the arbitrator’s award fails to distinguish between damages based on the cost of repairing faulty workmanship and damages based on the cost of repairing other damage to the structure. Be that as it may, the trial court, citing Town & Country Property, L.L.C. v. Amerisure Insurance Co., 111 So.3d 699 (Ala.2011), entered a summary judgment in favor of Jim Carr Homebuilder, LLC, based on its finding that the arbitrator’s award was supported by evidence relating to covered damage, i.e., that there was evidence of covered damage sufficient to account for the award made by the arbitrator. Owners does not argue that the evidence was insufficient to support the trial court’s assessment of the damages awarded.